Citation Nr: 0817631	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 2003 to January 
2005 with additional active duty time indicated. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran had active duty service 
with the Navy from November 1966 to August 1970.  While the 
RO requested verification of this service, it does not appear 
that a response was received, nor does it appear that service 
treatment records were requested for this time period.  Such 
should be accomplished on remand.

The service treatment records from the veteran's second 
period of service note he was being treated for hypertension 
with medication at the time of entrance on active duty.  
However, no private treatment records dating prior to or 
subsequent to his 2003 to 2005 service have been associated 
with the claims file.  The veteran should be asked to provide 
release forms or pertinent records on remand.

The veteran's induction examination dated October 2002 notes 
that the veteran 
has been diagnosed with hypertension and that his blood 
pressure was stable due 
to medication.  The veteran contends that his hypertension 
was aggravated by 
active service as indicated by his development of ischemia as 
well as vascular 
calcifications.  A VA examination must be performed to 
determine if the veteran's hypertension was worsened beyond 
the normal progression while the veteran was on active 
service.  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information and 
evidence needed to establish a disability rating or an 
effective date for the disability on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's first 
period of service with the Navy from 
November 1966 to August 1970 and obtain 
service treatment records for that period 
through official sources.

2.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

3.  Ask the veteran to provide the names 
and addresses 
of all medical care providers who have 
treated him for 
hypertension prior to and subsequent to his 
active service.  After securing the 
necessary release, such records should be 
requested.

4.  Schedule the veteran for a VA 
examination to be conducted by a physician 
to determine the nature of any current 
hypertension and to provide an opinion as 
to its possible relationship to a service.  
The claims file should be provided to and 
reviewed by the examiner. 
 
Following review of the claims file and 
examination of the veteran, the examiner 
should opine as to whether the veteran's 
preexisting hypertension underwent an 
increase in severity during active 
service.  If so, the examiner should opine 
whether the hypertension was permanently 
worsened beyond the normal progress of the 
disorder by the veteran's time on active 
duty.  If the examiner finds that the 
veteran's hypertension was permanently 
worsened beyond normal progress, he/she 
should quantify the degree of worsening, 
if possible. 

3.  Thereafter, claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



